Citation Nr: 0712063	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-22 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an overactive 
bladder, to include as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for a skin disorder, to 
include chloracne of the neck and back as due to Agent Orange 
exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A videoconference hearing was held in October 2006 before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The competent and most probative medical evidence of 
record shows that the veteran's postservice overactive 
bladder is not due to service-connected diabetes mellitus.  

2.  There is no evidence of current diagnosis of any skin 
disorder, to include chloracne of the neck or back.  




CONCLUSIONS OF LAW

1.  An overactive bladder was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2006).  

2.  A skin disorder, to include chloracne of the neck and 
back, was not incurred in or aggravated by service and 
chloracne of the neck or back may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110. 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with VCAA letters in July 2005 
(regarding his chloracne claim) and March 2006 (regarding his 
overactive bladder claim).  These letters essentially 
notified the veteran of the evidence needed to prevail on 
these claims.  Specifically, the letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

Recently, in addition to the numerous private and VA 
treatment documents of record, a VA examination was conducted 
that addressed the etiology of the current claims.  Under 
these circumstances, the duty to assist doctrine does not 
require that the veteran be afforded additional medical 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Bladder disorder

Initially, the Board will address the veteran's claim for 
service connection for an overactive bladder.  His primary 
contention is that this condition is secondary to his 
service-connected diabetes mellitus.  

The records reflects that the RO granted service connection 
for diabetes mellitus, type II, by rating decision in July 
2004.  

The record is negative for reports of an overactive bladder 
to include increased urinary frequency until many years after 
service.  His post service genitourinary medical history 
includes kidney stones on more than one occasion and 
hypogonadism secondary to complication of hemochromatosis.  A 
private physician noted increased frequency in 1990 and in 
recent years, he has had benign prostatic hyperplasia with 
symptoms of weak stream, urgency, and frequency of urination.  
(See VA examination report from July 2006.)  The veteran 
continues to assert that he has an overactive bladder that is 
secondary to his diabetes mellitus.  

As the record shows service-connected diabetes mellitus, type 
II, and a report of an overactive bladder, the determinative 
issue is whether there is a relationship between the two.  
Even though the veteran is not claiming that his overactive 
bladder is related to service, the Board notes that service 
connection for such would not be warranted on a direct 
incurrence basis as this condition was not diagnosed until 
many years after service.  There also is no other evidence 
relating the veteran's post service reports of an overactive 
bladder to service.  Therefore, as noted, the outstanding 
issue is whether the evidence shows the veteran's overactive 
bladder is related to his service-connected diabetes 
mellitus.

Upon review, the Board finds that the preponderance of the 
evidence is against the claim.  A VA examiner reviewed the 
claims file in July 2006 and concluded that no such 
relationship existed.  Instead, he determined that the 
veteran's overactive bladder was due to the irritative 
symptoms of having an enlarged prostate.  The veteran has not 
submitted any objective evidence that contradicts the 
examiner's opinion.  Thus, service connection for an 
overactive bladder on a direct or secondary basis is denied.  

Skin disorder

As to the veteran's claim for a skin disorder, to include 
chloracne of the back and neck, the veteran asserts that he 
served in Vietnam and was exposed to herbicides.  He believes 
that he was misdiagnosed during service with folliculitis and 
that he was retained in service for an extra month because of 
a skin condition.  (See the October 2006 hearing transcript.)  
He does not feel that he should be punished for missing 
service records.  

The fact that the veteran served in Vietnam and was exposed 
to Agent Orange is conceded as the record reflects that this 
is true.  

Review of the record shows that the veteran's service 
separation exam noted folliculitis in the beard area.  
Additional skin problems were not mentioned until many years 
after service.  Specifically, it is noted that the veteran 
was seen at a private facility about 10 years later in 
February 1976 for herpes progenitalis of the penis.  In July 
1977, he was treated at a private facility for cellulitis of 
the face, and in September 1982, he was treated for 
folliculitis of the arm, forehead, and penis.  On these 
occasions, his treatment included topical creams.  No 
additional skin problems were noted in the treatment record, 
but at the time of VA examination in July 2006, the veteran 
gave a history of having chloracne on the anterior neck and 
upper back from exposure to Agent Orange.  He said that he 
had not had any lesions or inflammation in several years.  He 
claimed treatment in the past with antibiotics, but was 
unable to name the medication or the last reoccurrence.  On 
physical examination, there were no rashes, inflammation, 
acne, or folliculitis in the anterior neck, chest, or upper 
back.  The examiner noted that there was no clinical or 
laboratory evidence to warrant an acute or chronic disorder 
or its residuals of chloracne.  The examiner noted that the 
claims file was reviewed.  

Initially, the Board notes that the veteran served in 
Vietnam, and it is conceded that he was exposed to Agent 
Orange.  However, the Board need not reach the issue of any 
applicable presumptive provisions as there is no current 
diagnosis of chloracne, or of any skin condition for that 
matter.  Service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).  The Court has held that a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Though the veteran complains that he has experienced 
skin conditions ever since service, there is no current 
diagnoses of any skin condition, to include chloracne.  
Rather, the evidence shows an inservice notation of 
folliculitis, and postservice reports of herpes and 
cellulitis about 10 years after service and of folliculitis 
in 1982.  No continuity of pathology is indicated at any time 
after service, and no skin problems have been noted at all in 
the last few decades.  Moreover, after examination, the July 
2006 VA examiner specifically stated that there was no 
pathology to support a finding of chloracne or any skin 
condition.  The veteran has not provided alternative evidence 
of a diagnosis of chloracne or another skin condition.  
Therefore as there is no medical evidence of a diagnosis of a 
skin disorder, to include chloracne, service connection on a 
direct or a presumptive basis is not warranted.  

As to the veteran's argument at the recent hearing that there 
are missing service records which show inservice treatment 
for skin conditions, the Board points out that his claim does 
not fail because there might be missing records showing 
inservice treatment for a skin disorder.  In fact, it was 
noted at time of separation, that folliculitis existed.  His 
claim fails in that there is no continuity of symptoms for 
many years after service and, most importantly, there is no 
current skin disability demonstrated.  And, service 
connection cannot be granted if there is no current 
disability.  

As to each of the claims discussed above, the Board has 
considered the veteran's contentions.  These determinations, 
however, are not matters for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record which does not show that the veteran has a 
current diagnosis of overactive bladder that is secondary to 
his service-connected diabetes mellitus or that he has a 
current skin condition, to include chloracne.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).


ORDER

Service connection for an overactive bladder is denied.  

Service connection for chloracne of the neck and back is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


